                Case 2:19-cv-00865-TSZ Document 30 Filed 08/07/20 Page 1 of 1



 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
      MARGARET DALLO,
 7
                             Plaintiff,
 8
           v.                                           C19-865 TSZ
 9
      HOLLAND AMERICA LINE, INC.,                       MINUTE ORDER
10    et al.,

11                           Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Having further considered the nature and status of this case, including the
14 likelihood that most, if not all, of the witnesses will testify via perpetuation deposition or
   by video conference, as well as the developing situation involving Coronavirus Disease
15 2019 (“COVID-19”), the Court DIRECTS the parties to SHOW CAUSE, on or before
   August 21, 2020, why trial in this matter cannot be conducted entirely remotely, with the
16 possible exception of jury deliberations. The parties’ briefs shall not exceed ten (10)
   pages in length per side.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 7th day of August, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk
23

     MINUTE ORDER - 1
